DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 13, filed 08 Dec 2021, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection of 18 Aug 2021 have been withdrawn in view of the amended drawing of 08 Dec 2021. 
Applicant’s arguments, see pg. 13, filed 08 Dec 2021, with respect to the specification objections have been fully considered and are persuasive. The specification objections of 18 Aug 2021 have been withdrawn in view of the amended specification of 08 Dec 2021. 
Applicant’s arguments, see pg. 13, filed 08 Dec 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 18 Aug 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 14-15, filed 08 Dec 2021, with respect to the Claim Interpretation under 35 U.S.C. 112f have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. 112f of 18 Aug 2021 has been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 15-16, filed 08 Dec 2021, with respect to the 35 U.S.C. 112(a) written description rejections have been fully considered and are persuasive.  The 35 
Applicant’s arguments, see pg. 16-17, filed 08 Dec 2021, with respect to the 35 U.S.C. 112(a) enablement rejection have been fully considered but they are not persuasive. 
Applicant argues, see pg. 17, that “the support vector machine classification by first training using imaging data of known features, such as, Alzheimer’s disease, is well known in the art. Also, the claimed age-specific data BD defined in the claims and specification …” However, the Examiner respectfully disagrees. As noted in the Non-Final Office Action and in the 35 U.S.C. 112(a) enablement rejection below, a number of weighted factors together necessitate an “undue” experimentation. Among the number of weighted factors, at least the state of the prior art existing at the filing date of the instant application does not include using segmented brain structures in four different magnetic resonance images, T1 weighted, T2 FLAIR, MRA, and phase-contrast, together with an age-specific data “DB” through a support vector machine classification method to diagnose and determine the status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease; the level of one of ordinary skill in the art at the filing date of the instant application is low; the level of predictability in the art to extrapolate the disclosed or known results to the claimed invention is very low; the amount of direction provided by the inventors in the instant application is very limited; the existence of working examples in the disclosure of the instant application is very limited; and the quantity of experimentation needed to make or use the claimed invention based on the very high. See the 35 U.S.C. 112(a) enablement rejections below. 
Applicant’s arguments, see 17-20, filed 08 Dec 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in part.  Not all of the 35 U.S.C. 112(b) rejections of 18 Aug 2021 have been addressed by the Applicant. See the 35 U.S.C. 112(b) rejections below. 

Drawings
The drawings were received on 08 Dec 2021.  These drawings are acceptable.

Status of Claims
Claims 1-16 are currently examination. No claim has been cancelled/added/withdrawn since the Non-Final Office Action of 18 Aug 2021.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a non-transitory computer-readable storage device, wherein a plurality of units are implemented in the storage device, the units comprising: …”. The limitation introduces new matter that is not disclosed in the specification as originally filed. Specifically, the specification does not disclose any non-transitory computer-readable storage device. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1.
Claim 9 recites the limitations “a processor for processing an image” and “a processor for analyzing a complex image”. The limitations introduce new matter that are not disclosed in the specification as originally filed. Specifically, the specification does not disclose any processor. Claims 10-16 inherit the deficiency by the nature of their dependency on claim 9.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-8 and 9-16 are directed to a system and a method, respectively, for processing a medical image for personalized brain disease diagnosis and status determination of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke by obtaining a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recover (FLAIR) image, a magnetic resonance In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
First, the breadth of all claims, except for dependent claims 8 and 12, includes processing a medical image for personalized brain disease diagnosis and status determination of any brain disease using machine learning. The preamble of claims 1 and 9 recites intended use of the claimed system and method for diagnosis and status determination of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke without any positive recitation in the body of the claims, except for dependent claims 8 and 12, that the breadth of the claims include any brain disease using machine learning. A review of the specification, as well as dependent claims 8 and 12, however, disclose that the personalized brain disease diagnosis and status determination is of specifically Alzheimer’s dementia disease, Parkinson’s disease, and cerebral stroke disease (see at least pg. 3, 7-8, 10, 13, 18, 20, and 25 of the specification of the instant application). Additionally, the specification discloses that support vector machine classification method is used as a machine learning algorithm in classifying a “normal” person versus a diseased person (see at least pg. 19). Therefore, a broadest reasonable interpretation of all other than Alzheimer’s disease, Parkinson’s disease, and cerebral stroke using any machine learning algorithm - broader than the disclosure in the specification. See MPEP 2164.08. 
Second, the nature of the invention is directed to a system and a method for processing a medical image for personalized brain disease diagnosis and status determination, specifically, of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke (see at least pg. 3, 7-8, 10, 13, 18, 20, and 25) using a support vector machine classification method (see at least pg. 19). The specification specifically discloses processing a medical image for personalized brain disease diagnosis and status determination of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke by segmenting brain structures in a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a magnetic resonance angiogram (MRA) image, and a 4D phase-contrast flow image and comparing segmented brain structures to a “DB” of brains of an age group (see at least pg. 15-18) by using support vector machine classification method in determining “normal” versus diseased (see at least pg. 19). 
Third, the state of the prior art existing at the filing date of the instant application does not include using segmented brain structures in four different magnetic resonance images, T1 weighted, T2 FLAIR, MRA, and phase-contrast, together with an age-specific data “DB” through a support vector machine classification method to diagnose and determine the status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease. One exemplary prior art includes Abdullah et al. (Abdullah et al. (2011). Image Classification of Brain MRI Using Support Vector Machine. 2011 IEEE International Conference on Imaging System and Techniques. https://doi.org/10.1109/IST.2011.5962185. A copy previously provided). Abdullah et al. discloses classifying brain structures of just T2 FLAIR-weighted brain images using support vector machine classification, and in using the support vector machine classification, Abdullah et al. discloses first training input vectors and class labels specific to the classification of interest from a database to use the support vector machine classification (see at least 2.2 Support Vector Machine and 3. Results and Discussion). Varol et al. (Varol et al. (2012). Feature Ranking Based Nested Support Vector Machine Ensemble For Medical Image Classification. 2012 9th IEEE International Symposium on Biomedical Imaging (ISBI). https://doi.org/10.1109/ISBI.2012.6235505. A copy previously provided), another exemplary prior art, discloses classifying Alzheimer’s disease using just T1-weighted MR images in a support vector machine classification by first training using imaging data of known features of Alzheimer’s disease and autism spectrum disorder from a database of MR images (see at least pg. 147-148 2.2 SVM Ensemble and 2.3 Testing using the SVM ensemble). Therefore, the state of the prior art existing at the filing date of the instant application includes first training features of at least a known disease from a database, but the specification of the instant application provides no details of how the support vector machine classification is first trained using the age-specific data “DB” to diagnose and determine a status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease.
Fourth, the level of one of ordinary skill in the art at the filing date of the instant application is low. As disclosed by Abdullah et al. and Varol et al. noted above for the state of the prior art, support vector machine classification first needs image data training and this image data training is specific to a given database. Therefore, based on the specification of the how the inventors of the instant application trained the age-specific data “DB” in diagnosing and determining status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease.
Fifth, the level of predictability in the art to extrapolate the disclosed or known results to the claimed invention is very low. As disclosed by Abdullah et al. and Varol et al. noted above, a support vector machine classification is specific to how it is trained by a database of just one type of MR images. Therefore, one skilled in the art cannot readily anticipate utilizing the age-specific data base “DB” disclosed in the specification of the instant application to diagnose and determine status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease, especially in combination with the claimed four different types of MR images.
Sixth, the amount of direction provided by the inventors in the instant application is very limited to necessitate undue experimentation. The specification merely discloses in pg. 19 that in classifying a “normal” person from a diseased person, “the present invention perform(s) the group classification by using machine learning … Among the group classification machine learning methods, a support vector machine (SVM) classification method, that is a supervised learning method, is used. As described above, when the SVM group classification method is used, an algorithm is a classification algorithm using a pattern-based distance ratio.” Again, the specification does not disclose how the age-specific data “DB” is trained using support vector machine classification. In particular, the specification does not specifically disclose at least 1) how a “normal” person is distinguished from a diseased person, and 2) how pattern-based distance ratio is used in identifying a “normal” person versus a diseased person among different age groups. The specification provides no details on how support vector machine classification algorithm is trained and distinguishes a “normal” person versus a diseased person among different age groups in diagnosing Alzheimer’s dementia disease, Parkinson’s disease, or cerebral stroke disease.
Seventh, the existence of working examples in the disclosure is very limited in satisfying the enablement requirement. The specification merely discloses in pg. 18 and Fig. 4 and 10 that the claimed system and method output information relevant to Alzheimer’s disease for a given image input. The specification, however, does not disclose at least how specifically the output information is derived utilizing the age-specific data “DB” through a support vector machine classification and what each of the output information mean relative to Alzheimer’s disease. Furthermore, the specification discloses no working examples of diagnosing or determining the status of Parkinson’s disease or cerebral stroke disease.  
Lastly, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is very high. Again, the specification does not disclose how the claimed age-specific data “DB” is utilized through the support vector machine classification method, or any other machine learning algorithm, and in combination with four different MR images to diagnose and determine a status of a brain disease. The specification does not provide any guidance with respect to the direction in which the experimentation should proceed, since a support vector machine classification is specific to how it is trained by a given database and the specification does not disclose how the training is done.  
In conclusion, weighing all the factors listed above.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a magnetic resonance angiogram (MRA) image, which images only a vessel for checking abnormality of a brain vessel.” It is unclear whether imaging “only a vessel for checking abnormality of a brain vessel” is an exclusive or inclusive function among imaging other vessels of the claimed MRA image. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the broad limitation “outputs a brain state, a disease-specific risk degree, a risk of disease, and a disease prediction result though a machine learning algorithm by utilizing an age-specific data base”, and the claim also recites in the preamble “for processing a medical image for personalized brain disease diagnosis and status determination of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim 1 recites the limitation “wherein the age-specific data base is established based on a control group, and is provided as reference data when a specific disease is selected …”. It is unclear what structure within the apparatus claim 1 establishes and provides the age-specific data base. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 9 recites the limitation “wherein the age-specific data base is established based on a control group, and is provided as reference data when a specific disease is selected …”. It is unclear whether the age-specific data base is established and provided as an active functional limitation of this method claim. Claims 10-16 inherit the deficiency by the nature of their dependency on claim 9. 
Claim 9 recites the broad limitation “outputting … a brain state, a disease-specific risk degree, a risk of disease, and a disease prediction result though a machine learning algorithm by utilizing an age-specific data base”, and the claim also recites in the preamble “of processing a medical image for personalized brain disease diagnosis and status determination of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim 16 recites the limitation “wherein in the large vessel analysis, the 3D MRA image is obtained by imaging only a vessel for checking abnormality, such as an aneurysm, a vascular malformation, and a vascular form, of the brain vessel.” It is unclear whether “imaging only a vessel for checking abnormality … of the brain vessel” is an exclusive or inclusive function among imaging other vessels in obtaining the 3D MRA image. 

Examiner’s Comment on Prior Art
In view of the lack of enablement based on the disclosure of the instant application at the time of filing as well as the indefiniteness of the instant claims as set forth above in the 35 U.S.C. 112(a) and (b) rejections, the scope of the claims is additionally unclear. There is a tension between the breadth of the claims and lack of corresponding breadth of the specification, making determining the scope of the claim problematic. Reading the language of claim 1 in isolation suggests a broad scope, while reading the language in light of the corresponding portions of the specification suggests a narrower scope. For example, claim 1 “disease-to-be-diagnosed” encompasses all disease types while the specification is focused on certain diseases, e.g. Alzheimer’s, Parkinson’s, cerebral stroke, as in Fig. 4.  In its current form, claim 1 may encompass subject matter well beyond the context of the specification, and such scope impacts analysis of the claim under provisions of the 35 U.S.C. 103. The scope of the claims cannot be reasonably understood without resorting to a high amount of speculation. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962): "The "considerable speculation" by the Ionescu, 222 USPQ at 540 (citing Steele). Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799